NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30139

                Plaintiff-Appellee,             D.C. No. 9:15-cr-00006-DLC-3

 v.

FREDERICK GLEN JOHNSON,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Frederick Glen Johnson appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Contrary to Johnson’s argument, the district court did not abuse its



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion by denying his motion.1 The court considered Johnson’s offense

conduct, which involved repeated brandishing of a firearm, and his numerous prior

convictions. In light of Johnson’s history, the court concluded that, even if

Johnson had demonstrated “extraordinary and compelling reasons” justifying

relief, a reduced sentence was not warranted under the sentencing factors,

particularly the need to protect the public. See 18 U.S.C. § 3582(c)(1)(A) (district

court must consider the applicable 18 U.S.C. § 3553(a) sentencing factors when

reviewing a motion for compassionate release); see also 18 U.S.C. § 3553(a)(1),

(a)(2)(C). Because the court’s conclusion is supported by the record, it did not

abuse its discretion by denying relief. See United States v. Robertson, 895 F.3d

1206, 1213 (9th Cir. 2018) (a district court abuses its discretion only if its decision

is illogical, implausible, or without support in the record).

      We treat Johnson’s “notice and motion of appeal” as a motion to file a

supplemental brief. So treated, the motion is granted.

      AFFIRMED.




1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept, for purposes of this appeal, the parties’ assertion that
the abuse of discretion standard also applies to denials under 18 U.S.C.
§ 3582(c)(1)(A).

                                           2                                    20-30139